
	
		II
		112th CONGRESS
		1st Session
		S. 688
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Mr. Menendez (for
			 himself, Mr. Kerry,
			 Mrs. Gillibrand,
			 Mr. Schumer, and
			 Mr. Bingaman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to apply
		  the additional Medicare HITECH payment provisions to hospitals in Puerto Rico.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Hospital HITECH Amendments
			 of 2011.
		2.Application of
			 Medicare HITECH payments to hospitals in Puerto Rico
			(a)In
			 generalSubsection (n)(6)(B)
			 of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended by
			 striking subsection (d) hospital and inserting hospital
			 that is a subsection (d) hospital or a subsection (d) Puerto Rico
			 hospital.
			(b)Conforming
			 amendments(1)Subsection (b)(3)(B)(ix)
			 of such section is amended—
					(A)in subclause (I), by striking
			 (n)(6)(A) and inserting (n)(6)(B); and
					(B)in subclause (II), by striking
			 subsection (d) hospital and inserting an eligible
			 hospital.
					(2)Paragraphs (2) and (4)(A) of section
			 1853(m) of the Social Security Act (42 U.S.C. 1395w–23(m)) are each amended by
			 striking 1886(n)(6)(A) and inserting
			 1886(n)(6)(B).
				(c)ImplementationNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services may implement the amendments made by
			 subsections (a) and (b) by program instruction or otherwise.
			(d)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–3).
			
